DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/14/2022. As directed by the amendment: claims 1 and 9 have been amended.  Thus, claims 1 and 3-20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 07/14/2022, with respect to the rejections of claims 1 and 9 under USC 103 have been fully considered and are persuasive. The applicant’s amendments to the claim to include “and at least one cut opposite a cut of the plurality of cuts of the second set, wherein the at least one cut has a difference sized open end as an open end of the cut of the plurality of cuts of the second set to which it is opposite” overcomes the current prior art of record. Therefore, the rejection has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Frederick Price on 08/11/2022.

The application has been amended as follows: 
The claims as filed on 07/14/2022 have been amended as follows (note that any unlisted claims remain as filed on 07/14/2022):
	1. (currently amended) An articulating suture hook, comprising:
 		a handle having a proximal end and distal end; 
a stiffening tube fixed to the distal end of the handle and extending distally from the handle; 
a flexible outer tube comprising a body fixed to the stiffening tube and extending distally therefrom, wherein the flexible outer tube includes a first set of a plurality of cuts arranged in a first pattern, a second set of a plurality of cuts following the first set of the plurality of cuts arranged in a first pattern, wherein the plurality of cuts of the second set are integrally connected together by an elongated spine portion comprising an uncut portion of the outer tube body, and the second set is arranged in a second pattern similar to the first pattern, wherein the first pattern is axially offset from the second pattern wherein at least one cut of the plurality of cuts in the second set includes an open end, a first side interior surface connected at a bottom interior surface to a second side interior surface, wherein the side surfaces of the at least one cut of the plurality of cuts are further spaced apart at a first position proximate to the open end as compared to a position proximate to the bottom interior surface, and a portion of the elongated spine portion extends along a first axis adjacent to the bottom interior surface, and at least one cut opposite a cut of the plurality of cuts of the second set, wherein the at least one cut has a different sized open end as an open end of the cut of the plurality of cuts of the second set to which it is opposite; 
wherein the cut of the plurality of cuts of the second set has a first depth and the at least one cut opposite the cut of the plurality of cuts of the second set has a second depth relative to a central longitudinal axis, wherein the central longitudinal axis is different from and parallel to the first axis and extends through the flexible outer tube; 
wherein the first depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis;
wherein in a first configuration, the flexible outer tube extends parallel to or in alignment with the stiffening tube; and 
wherein in a second configuration, the flexible outer tube is curved at the cut portion.

5. (cancelled)

6. (currently amended) The suture hook of claim 1, wherein the first depth is larger than the second depth.

7. (cancelled)

9. (currently amended) An articulating suture hook, comprising: 
a cannulated handle having a proximal end and distal end; 
a cannulated stiffening tube fixed to the distal end of the handle and extending distally from the handle; 
a flexible cannulated outer tube comprising a body fixed to the stiffening tube and extending distally therefrom; 
a flexible cannulated inner tube slidably attached to the flexible cannulated outer tube, the flexible cannulated inner tube having a distal tip; 
a plurality of cuts positioned along a cut portion of the flexible outer tube; 
a first set of the plurality of cuts arranged in a first pattern; 
a second set of the plurality of cuts following the first set of the plurality of cuts arranged in a first pattern, wherein the plurality of cuts of the second set are integrally connected together by an elongated spine portion comprising an uncut portion of the outer tube body, and the second set is arranged in a second pattern similar to the first pattern, wherein the first pattern is axially offset from the second pattern, wherein at least one cut 3 14439506.1 7/14/2022Application Serial No. 16/158839 of the plurality of cuts in the second set includes an open end, a first side interior surface connected at a bottom interior surface to a second side interior surface, wherein the side surfaces of the at least one cut of the plurality of cuts are further spaced apart at a first position proximate to the open end as compared to a position proximate to the bottom interior surface, and a portion of the elongated spine portion extends along an axis adjacent to the bottom interior surface, and at least one cut opposite a cut of the plurality of cuts of the second set, wherein the at least one cut has a different sized open end as an open end of the cut of the plurality of cuts of the second set to which it is opposite; 
wherein the cut of the plurality of cuts of the second set has a first depth and the at least one cut opposite the cut of the plurality of cuts of the second set has a second depth relative to a central longitudinal axis, wherein the central longitudinal axis is different from and parallel to the first axis and extends through the flexible outer tube; 
wherein the first depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis;
wherein in a first configuration, the flexible cannulated outer tube extends parallel to or in alignment with the cannulated stiffening tube; and 
wherein in a second configuration, the flexible cannulated outer tube is curved at the cut portion.

12. (cancelled)

13. (currently amended) The suture hook of claim 9, wherein the first depth is larger than the second depth.

14. (cancelled)

Allowable Subject Matter
Claim 1, 4, 6, 8-11, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious an articulating suture hook comprising, inter alia, a flexible outer tube with an elongated spine portion comprising an uncut portion of the outer tube body with a plurality of cuts wherein the cut of the plurality of cuts of the second set has a first depth and the at least one cut opposite the cut of the plurality of cuts of the second set has a second depth relative to a central longitudinal axis, wherein the central longitudinal axis is different from and parallel to the first axis and extends through the flexible outer tube and wherein the first depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis. Yoshida (US 20160022313 A1) teaches a suture needle with two sets of cuts opposite from one another but the depth of a first cut does not extend past the central longitudinal axis while the second depth of the second cut is short of the central longitudinal axis. Levin et al (US 20130158567 A1) teaches a suture hook with two sets of plurality of cuts with a cut opposite of a first cut but does not teach a wedge type of cuts nor the first depth extending past the central longitudinal axis. Salahieh et al (US 20120277730 A1) teaches a cut delivery sheath with wedge cuts, but does not teach another cut opposite from the cut from the plurality of cuts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 20160022313 A1) teaches a suture needle with two sets of cuts opposite from one another
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771